DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
3.	The closest relevant arts are Bash et al (2004/0217072 A1) and Reeder (2019/0234632 A1).
4.	Bash et al teach an environmental control system (10 in Fig. 1) for a building (such as a conventional data center, paragraph 0003), the system comprising: a vent panel (20, paragraph 0028) having one or more louvers (24 a-c in Figs. 2A-C, paragraphs 0033-0035 or 3 a-c in Figs. 3A-C, paragraphs 0036-0039) configured to change position between an open position and a closed position to permit air to enter a zone of the building or stop the air from entering the zone; and a vent circuit (104, paragraphs 0045-0047) configured to operate the one or more louvers (24 a-c in Figs. 2A-C, paragraphs 0033-0035 or 3 a-c in Figs. 3A-C, paragraphs 0036-0039) based on one or more control commands; and a controller device (104) comprising a processing circuit configured to: receive a selection of an operating profile from a plurality of predefined operating profiles for the vent, each of the plurality of predefined operating profiles indicating an intended use of the zone; determine, based on the operating profile, the one or more control commands; and cause the vent circuit to operate the one or more louvers based on the one or more control commands (see paragraph 0045).  Bash et al teach the processing circuit of the controller device (104) is configured to: communicate via a network with a user device, the user device presenting a selection interface to a user comprising one or more user interface elements to select one of the plurality of predefined operating profiles; and receive the selection of the operating profile from the plurality of predefined operating profiles for the vent from the user device via the network (see paragraphs 0045).  Bash et al teach each of the plurality of predefined operating profiles is associated with one of a plurality of temperature offsets; wherein the processing circuit of the controller device is configured to: store a temperature setpoint for the building; generate a new temperature setpoint by applying one of the plurality of temperature offsets associated with the selection of the operating profile to the temperature setpoint; and determine the one or more control commands based on the new temperature setpoint (see Figs. 4A, 5A-B, paragraphs 0057-0073).  Bash et al further teach a method of an environmental control system (10 in Fig. 1) for a building (such as a conventional data center, paragraph 0003), the method comprising the steps of: operating, by a vent (20), one or more louvers (24 a-c in Figs. 2A-C, paragraphs 0033-0035 or 3 a-c in Figs. 3A-C, paragraphs 0036-0039) of the vent (20) between an open position and a closed position to permit air to enter a zone of the building or stop the air from entering the zone; receiving, by a controller device (104), a selection of an operating profile from a plurality of predefined operating profiles for the vent (paragraph 0045), each of the plurality of predefined operating profiles indicating an intended use of the zone; determining, by the controller device (104), based on the operating profile, one or more control commands; and operating, by the vent, the one or more louvers based on the one or more control commands (see paragraph 0045).  Bash et al further teach the steps of operating, by the vent (20), a peltier module of the vent based on the one or more control commands, wherein operation of the one or more louvers and operation of the peltier module causes a temperature of the zone to be a particular temperature; wherein the peltier module comprising a first side and a second side, wherein the first side is in contact with the air, wherein the first side is configured to perform at least one of heating the air or cooling the air (paragraphs 0075-0094).  Bash et al further teach a smart vent system (20) for a building (such as data center 300, paragraph 0080), the system comprising: a plurality of vents (20), wherein a vent of the plurality of vents (20) is configured to be connected to an air duct of the building (300), the vent (20) comprising: one or more louvers (24 a-c in Figs. 2A-C, paragraphs 0033-0035 or 3 a-c in Figs. 3A-C, paragraphs 0036-0039) configured to change position between an open position and a closed position to permit air from the air duct to enter a zone of the building (300) or stop the air from entering the zone; and a vent circuit (104) configured to operate the one or more louvers (24 a-c in Figs. 2A-C, paragraphs 0033-0035 or 3 a-c in Figs. 3A-C, paragraphs 0036-0039) based on one or more control commands; and a thermostat (118, 120, 122, 124, paragraphs 0048-0049) comprising a processing circuit (104) causing the vent circuit to operate the one or more louvers (24 a-c in Figs. 2A-C, paragraphs 0033-0035 or 3 a-c in Figs. 3A-C, paragraphs 0036-0039) based on the one or more control commands (see paragraphs 0045 & 0053).
Bash et al generally relate to a rack having a vent and a movable louver configured to vary airflow through the rack (Abstract).  More specifically, Bash et al disclose a rack (i.e., a server rack) configured to house heat generating components (i.e., servers, computers, processors, micro-controllers, high-speed video cards, memories, semi-conductor devices, etc.) with movable slats designed to control the flow of air (i.e., cooling fluid, heated air, etc.) (paragraphs 0029 & 0030).  Bash et al do not disclose an environmental control system for a building comprising a controller device having a processing circuit specifically configured to: receive a selection of an operating profile from a plurality of predefined operating profiles for the vent, each of the plurality of predefined operating profiles indicating an intended use of the zone; determine, based on the operating profile, the one or more control commands; and cause the vent circuit to operate the one or more louvers based on the one or more control commands.
5.	Reeder (2019/0234632 A1) discloses a smart air vent device (104) configured to monitor a property (Abstract) such as to adjust the settings for each of the one or more smart vents (104) located throughout the monitored property (102), i.e., the smart vents in the living room, the kitchen, the master bedroom and the guest bedroom (paragraph 0056).  Reeder also discloses an air quality sensor (450 in Fig. 4, paragraphs 0064 and 0072) or environmental sensor (220, paragraph 0043) such as a temperature sensor, a smoke detector (for detecting fire), and the sensor (220) further including a health monitoring sensor (for detecting allergen) (see paragraph 0043).  Reeder discloses a controller unit (112 in Fig. 1) capable to detect human presence and a smart vent being adjusted to detecting human presence (see details of Fig. 1, paragraphs 0025 and 0031).  
	Reeder discloses techniques for integrating a monitoring system with one or more smart air vents (paragraph 0025), specifically, a monitoring system configured to determine the occupancy of the one or more rooms throughout the property by adjusting the air flow from each of the smart air vents based on the occupancy data (paragraph 0025).  Reeder does not disclose an environmental control system for a building comprising a controller device having a processing circuit configured to: receive a selection of an operating profile from a plurality of predefined operating profiles for the vent, each of the plurality of predefined operating profiles indicating an intended use of the zone, nor a controller device configured to determine, based on the operating profile, the one or more control commands causing the vent circuit to operate the one or more louvers based on the one or more control commands.
6.	Claims 1-20 of this instant patent application differ from the disclosure of either Bash et al (2004/0217072 A1) or Reeder (2019/0234632 A1) in that an environmental control system for a building is specifically configured to receive a selection of an operating profile from a plurality of predefined operating profiles for the vent, each of the plurality of predefined operating profiles indicating an intended use of the zone, determine, based on the operating profile, one or more control commands, and cause the vent circuit to operate the one or more louvers based on the one or more control commands.  These specific features allow a user to select an operating profile for an area of a building (e.g., rooms, floors, hallways, conference rooms, zones, etc.), in order to control the environmental conditions (e.g., humidity, temperature, air quality, etc.) of that area.  The operating profiles may define one or more goals for the zone and/or environmental settings for the zone.  For example, a zone may be a nursery profile with special humidity, temperature, and air quality settings that would be beneficial for a young child (Applicant’s specification paragraph 0090).  A user may select a particular operating profile, for example from a set of predetermined operating profiles, and the operating profile may define a set of parameters (e.g., setpoints) or objectives and/or constraints to achieve the desired settings of the area (paragraphs 0182 & 0183).  For example, the operating profile may be used to generate control decisions (e.g., control commands), and/or cause a vent to operate in accordance with the control decisions in order to control the environmental conditions of the area or zone (paragraphs 0192-0199). 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 18, 2022